Upon remittitur from the Court of Appeals, the judgment of the Supreme Court, Bronx County (Bonnie Wittner, J.), rendered May 21, 1992, convicting defendant, after a jury trial, of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) and criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]) and sentencing him, as a second violent felony offender, to concurrent indeterminate terms of imprisonment of from nine to eighteen years for the attempted murder conviction and from three and one-half to seven years for the weapon conviction, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving due deference to the jury’s findings of credibility, the facts adduced at trial establish the elements of the crimes for which defendant was convicted. Concur—Murphy, P. J., Kupferman, Ross and Rubin, JJ.